DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on March 8, 2021 in which claims 9-10 and 12-21 are presented for examination. Claims 1-8 and 11 has been cancelled. Claims 20-21 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (2005/0229295)[Chun] in view of DeBaene (6,108,819) in view of Batra (6,311,333).
Regarding claim 9, Chun teaches, trousers with a waist protection belt comprising: a trouser body; a waist protection belt configured to be attached to a belt part of the trouser body (“As shown in FIGS. 1 and 2, the functional clothes have a body 100 in the form of breeches”, [0032], “As shown in FIG. 4, the hip support plate 120 is coupled to a rear portion of the body 100.  The hip support plate 120 has a butterfly shape and is formed at both sides thereof with an extension part 121 having a width corresponding to a width of the waist of the user”, [0043], “In addition, the abdominal 
Chun fails to teach, a stretchable cloth provided at a waist part of the trousers, the waist protection belt is detachably attached to an outside of the belt part via a detachable part.
DeBaene teaches, trousers with a waist protection belt (10, Col. 2 ln. 40-46, Abstract, figures 1-4); a cloth provided at a waist part of the trousers (“The upper edge of the upper portion 20 defines a waistband 21.”, Col. 2 ln. 53, “The upper portion 20 and the pant leg panels 12, 14, 16, 18 of the garment 10 are formed of a woven material that is comprised of heavy duty yams… However, it should be understood that the upper portion 20 and pant leg portions 12, 14, 16, 18 may be fabricated from any of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the waist protection belt of Chun as being detachably attached via a detachable part which corresponds to  a back part of 
 While DeBaene discloses the cloth 20 as being “formed of a woven material that is comprised of heavy duty yarns” that “may be fabricated from any of a number of suitable fabric materials which are durable and comfortable to wear”, see Col. 3 ln. 5-14, the combined references fail to teach, a stretchable cloth provided at a waist part of the trousers.
Batra teaches, trousers (Abstract) comprising: a stretchable cloth provided at a waist part of the trousers (“Directly below the rear portion 16 of waistband 12 is the yoke area 21 of the pant seat which is slightly triangular in shape. The border area 35 and 36 between the yoke 21 and seat portions 22 and 23 are stitch seams connecting the yoke to the remaining portion of the pant 10”, Col.  2 ln. 61-64, “as is shown in FIG. 2 and in FIG. 3, a separate material in the yoke 21 and the rear portion of the waistband 16. Instead of utilizing the standard denim or other fabric set forth above, a stretchable material may be used in these particular areas…Further, directly below the rear section 16 of waistband 12 is found the yoke 21 which may also be constructed of a stretchable material”, Col. 3 ln. 1-11, “the pant garment 10 of the present invention has multiple seam areas thus requiring separate areas of the pant to be stitched or sewn together. In 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cloth of DeBaene as a stretchable cloth as taught by Batra; in order to provide “for a stretch fabrication of material strategically placed within the pant to provide expansion or stretching in those areas”, Col. 1 ln. 56-58 in which “This stretchable material is distinctly placed within the rear portion of the waistband and the yoke area of the rear end. The pant construction…provides a stretch function in the rear portion”, Col. 2 ln. 3-6.

Regarding claim 10, the combined references teaches, wherein the stretchable cloth (as taught by Batra above), the belt part (Chun, 10, figures 3A and 3B).
The combined references fail to teach, wherein the stretchable cloth is sewn to the belt part at an upper edge thereof and is sewn to a back body part of the trouser body at a lower edge thereof.
However, Batra further teaches, wherein the stretchable cloth is sewn to the belt part at an upper edge thereof and is sewn to a back body part of the trouser body at a lower edge thereof (“Directly below the rear portion 16 of waistband 12 is the yoke area 21 of the pant seat which is slightly triangular in shape. The border area 35 and 36 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stretchable cloth of the combined references as being sewn to the belt part at an upper edge thereof and is sewn to a back body part of the trouser body at a lower edge thereof as further taught by Batra; in order to provide a secure attachment of the stretchable cloth to the belt part and trouser body, which “provides a stretch function in the rear portion”, Col. 2 ln. 5-6.
Regarding claim 17, the combined references teach, wherein the waist protection belt is positioned to cover an anterior superior iliac spine of a wearer of the trousers from outside of the trousers (Chun, 120 is positioned to cover an anterior superior iliac 

Regarding claim 18, the combined references teach, wherein the waist protection belt is detachably attached to the outside of the belt part (120 of Chun is attached to the outside of 110, [0043], figures 3A and 4-6A, in which 120 is detachably attached as combined above as taught by DeBaene).
The combined references fail to teach, wherein the waist protection belt is entirely separatably attached to the outside of the belt part via the detachable part at the position corresponding to the back of the waist part of the belt part.
However, DeBaene further teaches, wherein the waist protection belt is entirely separatably attached to the outside of the belt part via the detachable part at the position corresponding to the back of the waist part of the belt part (“The back support 100 is shown both attached to the garment 10 (FIG. 1, 2) and detached from the garment 10 (FIG. 3, 4). A detail of the inside of one back support 100 adapted to be used in the present system is shown at FIG. 5, and a detail of the outside of that back support is shown at FIG. 6. The back support is widest at the center 102 where it will contact the wearer's back and narrowest at the ends 104 where it fastens in front of the wearer… The lower interior of the back support 100, where it is to be engaged with the garment 10, has one or more pieces of hook and loop type fastener material 110 such as Velcro.RTM.  brand faster material, or other attaching means such as zippers, buttons or hocks securely attached thereto”, Col. 3 ln. 15-30, “The upper portion 20 is secured to one portion of a hook and loop type fastener material such as that provided 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the waist protection belt of the combined references as being entirely separatably attached as further taught by DeBaene in order to provide the user the ability to add or remove the waist protection belt as needed, since “the lower interior of the back support 100, where it is to be engaged with the garment 10, has one or more pieces of hook and loop type fastener material 110 such as Velcro.RTM.  brand faster material, or other attaching means such as zippers, buttons or hocks securely attached thereto”, Col. 3 ln. 26-31, that can “be easily and securely joined when the back support 100 is placed around the user's waist”, Col. 45-51.
Regarding claim 20, the combined references teach, wherein the belt part is made of a cloth having a low stretchability (Chun, 110 is made of a cloth having low stretchability, [0012], [0036]).

Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (2005/0229295)[Chun] in view of DeBaene (6,108,819) in view of Batra (6,311,333) in view of Arsenault et al. (2014/0378880)[Arsenault].
Regarding claim 12, the combined references teach, further comprising: a left abdomen touch fastener provided at a front left side of the trouser body and a right abdomen touch fastener provided at a front right side of the trouser body (Chun, “In addition, the abdominal support plate 110 may be fabricated by using a wool fiber such that a Velcro tape 122 of the hip support plate 120 (see FIG. 4) may be attached to any portions of the abdominal support plate 110”, [0038], therefore, since 110 includes a left and a right 122 (figure 3A) which “may be attached to any portions of the abdominal support 110”, 100 includes a left abdomen touch fastener provided at a front left side of 100 and a right abdomen touch fastener provided at a front right side of 100, annotated figure 3A); wherein the waist protection belt comprises a left-side auxiliary belt and a right-side auxiliary belt, the left-side auxiliary belt is provided with, at an outer end thereof, a first left-side touch fastener on an inner surface of the left-side auxiliary belt and the right-side auxiliary belt is provided with, at an outer end thereof, a right-side touch fastener on an inner surface of the right-side auxiliary belt (Chun, “The hip support plate 120 has a butterfly shape and is formed at both sides thereof with an extension part 121 having a width corresponding to a width of the waist of the user”, [0043], “An extension part 121 is provided at an end thereof with a Velcro tape 122”, 
The combined references fail to teach, the left-side auxiliary belt is provided with, at the outer end thereof, a second left-side touch fastener on an outer surface of the left-side auxiliary belt, the right-side touch fastener is configured to be connected to the second left-side touch fastener of the left-side auxiliary belt.
Arsenault, a waist protection belt for pants, Abstract, [0017], teaches,4Docket No. 005500-000048 a second left-side touch fastener on an outer surface of the left-side auxiliary belt (116 on an outer surface 113, [0027], figure 4), the right-side touch fastener is configured to be connected to the second left-side touch fastener of the left-side auxiliary belt (118 is configured to be connected to 116 of 113, [0027], figures 5 and 6)

Regarding claim 13, the combined references teach, wherein a circumferential length of the waist protection belt (Chun, 120 has a circumferential length, figures 3A and 6 5) and a circumferential length of the belt part of the trouser body (Chun, 110 of 100 has a circumferential length).
The combined references fail to teach, wherein a circumferential length of the waist protection belt is longer than a circumferential length of the belt part of the trouser body.
Arsenault, a waist protection belt for pants, Abstract, [0017], teaches, wherein a circumferential length of the waist protection belt is longer than a circumferential length of the belt part of the trouser body (Arsenault, the a circumferential length of 101 is longer than a circumferential length of 111, figures 1 and 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the circumferential length  .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (2005/0229295)[Chun] in view of DeBaene (6,108,819) in view of Batra (6,311,333) in view of Takayama (2002/0092084) 
Regarding claim 14, the combined references teach, the stretchable cloth (stretchable cloth as combined above as taught by Batra).
The combined references fail to teach, further comprising a cover cloth that covers the stretchable cloth, wherein the cover cloth is formed to have a corrugated shape by folding the cover cloth along a fold extending in a left-and-right direction.
Takayama, trousers with a waist portion, Abstract, teaches, further comprising a cover cloth that covers the stretchable cloth (Takayama, 1/2 covers 3/4, [0020], [0021], figures 1 and 2),wherein the cover cloth is formed to have a corrugated shape by folding the cover cloth along a fold extending in a left-and-right direction (Takayama, “a lower end 20 of waist outer cloth 1 and a lower end 21 of waist inner cloth 3 are also bent inwardly, thereby forming a sewing portion”, [0021], therefore, 1/2 is formed to have a corrugated shape by folding the cover cloth along a fold extending in a left-and-right direction, the left-and right direction being shown in figures 1 and 3).


Regarding claim 15, the combined references teach, the cover cloth (Takayama, 1/2, [0021], figures 1 and 2), the belt part (Chun, 110).
The combined references fail to teach, wherein the cover cloth is sewn to the belt part of the trouser body at an upper edge thereof and is sewn to a back body part of the trouser body at a lower edge thereof.
However, Takayama further teaches, wherein the cover cloth is sewn to the belt part of the trouser body at an upper edge thereof and is sewn to a back body part of the trouser body at a lower edge thereof (1/2 is sewn at 7 to 11 at an upper edge thereof and is sewn at 4a to a back body part 10 at a lower edge thereof, [0020], [0021], best shown in figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cover cloth of the combined references as being sewn to the belt part of the trouser body at an upper edge thereof and is sewn to a back body part of the trouser body at a lower edge thereof as taught by Takayama; in order to provide a secure attachment of the cover cloth to the belt part and trouser body, in which the cover cloth provides the user with a cover cloth which protects the stretchable cloth from wear and tear.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (2005/0229295)[Chun] in view of DeBaene (6,108,819) in view of Batra (6,311,333) in view of Sagnip et al. (D626,244)[Sagnip].
Regarding claim 16, the combined references teach, wherein the waist protection belt comprises: a stretchable main belt (120, [0032], [0038], “In addition, a plurality of rubber bands 123 (see FIG. 3B) are provided in an upper inner portion of the hip support plate 120. The rubber bands 123 are transversely aligned between extension parts 121.  In general, the hip support plate 120 is made from a more flexible material than the abdominal support plate 110 such as CoolMax and Moistex”, [0045], therefore 120 is stretchable in as much as Applicant has claimed), a stretchable left-side auxiliary belt (121/123, annotated figure 3A and figure 4, Examiner notes: 123 are “rubber bands”, therefore the annotated left side auxiliary belt 121 is stretchable in as much as applicant has claimed), and a stretchable right-side auxiliary belt (121/123, annotated figure 3A and figure 4, Examiner notes: 123 are “rubber bands”, therefore the annotated right side auxiliary belt 121 is stretchable in as much as applicant has claimed), 
The combined references fail to teach, a left-side auxiliary belt that has substantially a V-shape, a right-side auxiliary belt that has substantially a V-shape, the left-side auxiliary belt being sewn to a left side of the main belt, and a stretchable right-side auxiliary belt that has substantially a V-shape, the right-side auxiliary belt being sewn to a right side of the main belt, the left-side auxiliary belt is sewn to the left side of the main belt at a top portion of the V- shape of the left-side auxiliary belt and is sewn to a center part of the main belt through a connection cloth at one end and the other end of the left-side auxiliary belt, and the right-side auxiliary belt is sewn to the right side of the 
Sagnip, a belt wrap, Abstract, teaches, a left-side auxiliary belt that has substantially a V-shape (the annotated left-side auxiliary belt that has substantially a V-shape, annotated figure 2, see also figure 1), the left-side auxiliary belt being sewn to a left side of the main belt (the annotated left-side auxiliary belt is sewn to a left side of the annotated main belt, annotated figure 2, see also figure 1), and a right-side auxiliary belt that has substantially a V-shape (an annotated right-side auxiliary belt that has substantially a V-shape, annotated figure 2, see also figure 1), the right-side auxiliary belt being sewn to a right side of the main belt (the annotated right-side auxiliary belt being sewn to a right side of the annotated main belt, annotated figure 2, see also figure 1), the left-side auxiliary belt is sewn to the left side of the main belt at a top portion of the V- shape of the left-side auxiliary belt and is sewn to a center part of the main belt through a connection cloth at one end and the other end of the left-side auxiliary belt (the annotated left-side auxiliary belt is sewn to the left side of the annotated main belt at an annotated top portion of the V- shape of the annotated left-side auxiliary belt and is sewn to an annotated center part of the annotated main belt through an annotated connection cloth at annotated one end and the other end of the annotated left-side auxiliary belt, annotated figure 2, see also figure 1), and the right-side auxiliary belt is sewn to the right side of the main belt at a top portion of the V- shape of the right-side auxiliary belt and is sewn to the center part of the main belt through the connection cloth at one end and the other end of the right-side auxiliary belt (the annotated right-side 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the waist protection belt of Chun with the left-side auxiliary belt having substantially a V-shape, the right-side auxiliary belt having substantially a V-shape, with the left-side auxiliary belt being sewn to a left side of the main belt, the right-side auxiliary belt being sewn to a right side of the main belt, as taught by Sagnip; in order to provide additional support to the stretchable main belt due to the left-side and the right-side auxiliary belts being sewn to the center part of the main belt.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (2005/0229295)[Chun] in view of DeBaene (6,108,819) in view of Batra (6,311,333) in view of Saunders (5,334,134).
Regarding claim 19, the combined references teach, the trouser body (Chun, 100, [0031], [0032], figures 1-3A and 4-6A), and the waist protection belt (Chun, 120,) 
The combined references fail to teach, wherein the trouser body comprises at least one belt loop, and the waist protection belt is configured to be inserted through the belt loop.
Saunders teaches, wherein the trouser body comprises at least one belt loop, and the waist protection belt is configured to be inserted through the belt loop (The lumbosacral back support system 10 preferably comprises a stabilizing belt 12 inserted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the trousers of Chun with at least one belt loop as taught by Saunders and, used the waist protection belt of the combined references being configured to be inserted through the belt loop as further taught by Sanders, in order to provide a waist protection belt that can be “worn as an 
ordinary belt, or strap incorporated within and releasably secured to the belt loops of the user's clothes, or over the user's clothes, allowing the support member to be easily adjusted or removed”, Col. 2 ln. 63-67.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (2005/0229295)[Chun] in view of DeBaene (6,108,819) in view of Batra (6,311,333) in view of Greenburg (4,890,337).
Regarding claim 21, the combined references teach, wherein the stretchable cloth is configured to stretch in a direction (the stretchable clothas taught above by DeBaene and Batra, in which Batra discloses “By providing a stretchable material which is visually indistinguishable from the remaining portion of the garment and which has the stretchable material placed in the rear waistband and the yoke, the garment will have an elasticity in the rear portion thereof without any visible construction change.  The use of a stretch material in this particular area gives the garment a comfort level higher than a regular jean or pant garment yet makes it appear to be a regularly constructed jean or pant garment”, Col. 23 ln. 33-41).

Greenburg, trousers with a stretchable construction, Abstract, teaches, wherein the stretchable cloth is configured to stretch in a vertical direction corresponding to a length direction of the trousers (“when wearer 10 bends forwardly over, strip 36 stretches downwardly below the waistband as shown in FIGS. 2 and 5, against the elasticity of the strip material”, Col. 3 ln. 17-20, “Strip 36 preferably is fabricated from a two-way stretch material that has elasticity in a direction perpendicular to waistband 14; that is, in another direction parallel to waistband 14. This is represented by the double headed arrows in FIG. 2”, Col. 3 ln. 28-32, figure 2, therefore, 36 is configured to stretch in a vertical direction corresponding to a length direction of the trousers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stretchable cloth of the combined references as being configured to stretch in a vertical direction as taught by Greenburg, in order to provide the user with a comfortable fit, since the stretch material “has two-way stretch material that has elasticity in a direction perpendicular to waistband 14”, Col. 3 ln. 28-31, in which the stretch material would stretch as the user “bends forwardly over”, Col. 3 ln. 17-18. 





    PNG
    media_image1.png
    520
    690
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    547
    757
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    398
    815
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    817
    593
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed March 8, 2021, with respect to the rejection(s) of claim(s) 9-10, and 12-19 under 35 USC 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s remarks, new prior art has been applied. see Office Action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732